Citation Nr: 1134219	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  02-20 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, a bipolar disorder, mood disorder, and a personality disorder, claimed as secondary to service-connected right and left knee disabilities. 

2.  Entitlement to service connection for a neck disorder, to include as secondary to service-connected right and left knee disabilities.

3.  Entitlement to service connection for arthritis, to include as secondary to service-connected right and left knee disabilities.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to a rating in excess of 10 percent for multilevel degenerative joint disease with herniated nucleus pulposus and bilateral sciatica. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

A. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to July 1978.

These matters come before the Board of Veterans' Appeals (Board) from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran testified before the undersigned Veterans Law Judge in January 2004.  A transcript of the hearing is of record.

Most recently, in August 2009, the Board remanded the issues regarding service connection for an acquired psychiatric disorder, a neck disorder, arthritis and TDIU, 
for further development.  The RO was instructed to clarify whether Social Security Administration (SSA) records were available, to afford the Veteran a VA psychiatric examination, and to then readjudicate his claims.  The Board finds that the requested development, in the most recent August 2009 BVA Remand, was completed.  The RO issued a supplemental statement of the case in March 2011 and the appeal is once again before the Board.

The issues of entitlement to service connection for a neck disorder, service connection for arthritis, TDIU, and entitlement to a rating in excess of 10 percent for his service-connected back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's currently-diagnosed depression is attributed to the Veteran's service-connected right and left knee disabilities.  


CONCLUSION OF LAW

Depression is proximately due to or the result of his service-connected right and left knee disabilities.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection- Acquired Psychiatric Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the requirements for a grant of secondary service connection have been met with respect to his acquired psychiatric disorder claim, as will be explained below.  As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with depression (see February 2011 VA examination).  With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for postoperative residuals lateral meniscectomy of the right knee, degenerative joint disease of the left knee, loss of motion of the right knee due to arthritis, and multilevel degenerative joint disease with herniated nucleus pulpous and bilateral sciatica.   

Turning to crucial Wallin element (3), various records address the etiology of the Veteran's acquired psychiatric disorder.  The Board initially parenthetically notes that although a March 1997 VA psychiatric examiner determined that the Veteran's psychiatric disorder was not service-connected he did not provide a secondary service connection opinion addressing the relationship between the Veteran's psychiatric problems and his right or left knees.  As such, this opinion is given no probative value for assessing his secondary service-connection claim. 

Next, April and May 2006 VA discharge summaries reflect that the Veteran had a diagnosis of "depression due to alcoholism."  No rationale was provided for these diagnoses; as such they are afforded little probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  

The Board has also considered a February 2010 VA examination and opinion.  The VA examiner considered the Veteran's extensive mental health history.  Following a thorough mental examination, the VA examiner concluded that the Veteran did not meet the criteria for PTSD based on a complete review of the records and interview.  He continued stating that there is no support in the records for the conclusion that the Veteran has PTSD and several providers have considered that diagnosis, but not continued it, which in usual clinical terms means that it has been ruled out.  The VA examiner stated that he had no independent records that would support a conclusion of PTSD and it is therefore less likely than not, less than 50/50 probability, that he has PTSD from the military.

However, he diagnosed the Veteran with various other diagnoses, to include depression not otherwise specified.  The VA examiner indicated that it did appear that the Veteran had some mild depressive symptoms secondary to his knee injury, with irritability about the knee being a likely manifestation of mild depressive affect.  The VA examiner stated that he could conclude with a reasonable degree of psychological certainty that the Veteran had depression, not otherwise specified, mild, secondary to chronic knee pain.  He reasoned that the Veteran's irritability is being heightened by the fact that he is in chronic pain and that he does present consistent with a conclusion that it is at least as likely as not, at least 50/50 probability, that he does have a depressive disorder, not otherwise specified, secondary to knee pain, a condition for which he has previously been adjudicated to be service-connected. An opinion as to aggravation was not provided. 

The Board finds that the February 2010 VA examiner's opinion, despite not adequately addressing aggravation, persuasively reflects that the Veteran's depression disorder is proximately due to or the result of his service-connected right and left knee disabilities.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for secondary service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. § 5107(b).  

The Board additionally notes that the Veteran has been diagnosed with various other psychiatric problems during the pendency of the appeal, including: bipolar disorder, mood disorder, personality disorder, rule out PTSD, and alcohol dependence.  Personality disorders are not considered 'diseases or injuries' within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).  To the extent that the other psychiatric disorders are part of the disease, including symptoms thereof, they are also awarded service connection.


ORDER

Service connection for a psychiatric disorder, including depression is granted. 


REMAND

As indicated previously, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim. 

Neck Disorder-  The Veteran is claiming service connection for a neck disorder, to include as secondary to his service-connected right and left knee disabilities.  See July 2006 Post Remand Brief. 

The Board has reviewed a May 2008 VA examination which considered the etiology of the Veteran's cervical spine disorder.  However, the Board finds that the medical examination does not contain sufficient detail to decide the claim on appeal.  The Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

Specifically, although the May 2008 VA examiner addressed the direct relationship between the Veteran's service-connected bilateral knee disabilities and his neck disorder, the examiner did not adequately discuss whether the Veteran's service-connected right and left knee disabilities aggravated his neck disorder.  38 C.F.R. § 3.310(b).  Specifically, no rationale for the aggravation opinion was provided.  The United States Court of Appeals for Veterans Claims (Court) has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).

Moreover, a July 2005 VA examination additionally considered the Veteran's cervical spine claim.  Although the VA examiner provided a negative opinion regarding the relationship between the Veteran's currently diagnosed cervical spine disorder and service, sufficient rationale was not provided.  Further, although the VA examiner indicated that the Veteran's cervical spine problems were not directly related to the Veteran's service-connected right knee disorder, an opinion as to aggravation was not provided. 

Thus, on remand, the Veteran should be accorded a pertinent VA examination that provides such opinions with supporting rationale.  

Arthritis-  The Veteran is claiming service connection for arthritis, to include as secondary to his service-connected right and left knee disabilities.  Opinions regarding the relationship between the Veteran's arthritis and his service-connected knee disabilities were requested pursuant to both October 2004 and August 2006 BVA Remands.  The October 2004 BVA Remand additionally requested an opinion as to direct service connection.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed a May 2008 VA examination, undertaken to address the etiology of the Veteran's gouty arthritis with polyarthralgia disorder.  However, the Board finds that the medical examination does not contain sufficient detail to decide the claim on appeal.  As noted above, the Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  See Barr v. Nicholson.  

Although the May 2008 VA examiner addressed the direct relationship between the Veteran's service-connected bilateral knee disabilities and his arthritis, the examiner did not adequately discuss whether the Veteran's service-connected right and left knee disabilities aggravated his gouty arthritis with polyarthralgia disorder.  38 C.F.R. § 3.310(b).  Specifically, no rationale for the aggravation opinion was provided.   As noted above, to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See also Nieves-Rodriguez v. Peake.  Moreover, an opinion as to direct service connection has not yet been provided. 

Thus, on remand, the Veteran should be accorded a pertinent VA examination that provides such opinions with supporting rationale.  

Corrective VCAA Notice-  Moreover, as the Veteran now alleges service-connection for a neck disorder and arthritis disorder as secondary to his service-connected right and left knee disabilities, corrective VCAA notice regarding these specific relationships should be sent to the Veteran. 

TDIU-  The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

As an initial matter, the Board acknowledges that the Veteran is currently service connected for postoperative residuals, lateral meniscectomy, right knee (30 percent), degenerative joint disease of the left knee (10 percent), loss of motion of the right knee due to arthritis (10 percent), and multilevel degenerative joint disease with herniated nucleus pulpous and bilateral sciatica (10 percent).  However, pursuant to this opinion, the Veteran is now additionally service-connected for his depression.  As his depression has not been rated, it is currently unclear at the present time whether the Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a).  Nevertheless, given the evidence of record demonstrating that the Veteran may be unemployable as a result of his service-connected disabilities, the Board has little choice but to Remand this matter to afford the Veteran a VA examination.

Manlincon Low Back Disability-  The Board notes that a January 2009 rating decision granted service connection for multilevel degenerative joint disease with herniated nucleus pulposus and bilateral sciatica, claimed as a back disorder, with a 10 percent evaluation, effective February 22, 2001.  Thereafter, in April 2009, the Veteran entered a notice of disagreement as to the rating assigned for his multilevel degenerative joint disease with herniated nucleus pulposus and bilateral sciatica. 

The Board finds that the April 2009 communication is a notice of disagreement as to the January 2009 rating decision.  See 38 C.F.R. § 20.201.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to service connection for a neck disorder, claimed as secondary to service-connected postoperative residuals lateral meniscectomy, of the right knee, degenerative joint disease of the left knee, or loss of motion of the right knee due to arthritis.

2.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to service connection for arthritis, claimed as secondary to service-connected postoperative residuals lateral meniscectomy of the right knee, degenerative joint disease of the left knee, or loss of motion of the right knee due to arthritis.

3.  Following the development set forth above, return the Veteran's claims file to the examiner(s) who conducted his VA examination in May 2008, or to a qualified medical professional if that examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  

The examiner should review the Veteran's claims file and render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's neck disorder is caused by, or aggravated by, his service-connected postoperative residuals lateral meniscectomy of the right knee, degenerative joint disease of the left knee, or loss of motion of the right knee due to arthritis or is at least as likely as not (a 50 percent probability or greater) casually related to service, to include a muscle strain of the neck noted in an April 1977 service treatment record.    

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the neck disorder (i.e., a baseline) before the onset of the aggravation, as well as after the aggravation.

The examiner should review the Veteran's claims file and also render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's gouty arthritis with polyarthralgia disorder is caused by, or aggravated by, his service-connected postoperative residuals lateral meniscectomy of the right knee, degenerative joint disease of the left knee, or loss of motion of the right knee due to arthritis or is at least as likely as not (a 50 percent probability or greater) casually related to service.    

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the arthritis disorder (i.e., a baseline) before the onset of the aggravation, as well as after the aggravation.

If the examiner must resort to speculation to answer any questions, he or she should so indicate and explain why it would be speculative to respond.  The examiner is also requested to provide a rationale for any opinion expressed.  In this regard, there should be a discussion of the pertinent medical evidence, medical principles and the Veteran's lay assertion regarding his symptoms.

4.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination(s) regarding the claim for a total disability rating based on individual unemployability due to the service-connected depression; post-operative residuals, lateral meniscectomy of the right knee; multilevel degenerative joint disease with herniated nucleus pulposus and bilateral sciatica; degenerative joint disease of the left knee; and loss of motion of the right knee due to arthritis.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should address the following:

(a)  State all impairment due to each service connected disability.  In other words, list the symptoms associated with each service-connected disability.

(b)  For each impairment/symptom found, state the severity.

(c)  For each impairment/symptom found, state the occupational impact on the Veteran.  In this regard, the examiner should state the functions which would be difficult or impossible to do as a result of the associated symptom/impairment.  In so doing, the examiner must address the impact of each impairment/symptoms on both sedentary employment and employment involving manual labor.  

(d)  Offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran is unable to obtain or maintain substantially gainful employment, both sedentary and manual labor, solely as a result of his service-connected disabilities (jointly or individually), which at present are:  1) depression; 2) post-operative residuals, lateral meniscectomy of the right knee; 3) multilevel degenerative joint disease with herniated nucleus pulposus and bilateral sciatica; 4) degenerative joint disease of the left knee; and 5) loss of motion of the right knee due to arthritis.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  If the examiner is unable to provide the requested opinions, he or she must so indicate and explain why an opinion cannot be reached.

5.  Assign a rating for the Veteran's psychiatric disorder, including depression 

6.  Upon completion of the above, readjudicate the issues on appeal, to include a determination as to whether referral of the Veteran's TDIU claim to the appropriate department officials under 38 C.F.R. 
§ 4.16(b) for extraschedular consideration (if appropriate) is warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

7.  A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to a rating in excess of 10 percent for multilevel degenerative joint disease with herniated nucleus pulposus and bilateral sciatica must be issued.  

The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


